                               CHAPTER 11 MONTHLY OPERATING REPORT

Case No. 19-01069-JMM                                                   Report MonthNear Sep-19
                                                                                        ----------11
Debtor        WILLIArv



This report is due 21 days after the end of the month. Debtor must attach each of the required forms or documents unless
the U.S. Trustee has waived the requirement. The report must be filed with the Court.



The debtor has provided the following with this monthly operating report:                             Yes         No



UST-2A        Comparative Balance Sheet                                                                0           ~
UST-2B        Comparative Income Statement                                                            ~            0

UST-2C        Cash Receipts and Disbursements Statement                                               ¢__          0

              UST-2C Continuation Sheet for Each Account                                              -~           D
              Detailed List of Receipts and Disbursements for Each Account                             ~           D
              Bank Statement for Each Account                                                          ~           D
              Bank Reconciliation for Each Account                                                    )i4          D

UST-2D        Supplemental Information
                                                                                                       ~           D



I declare under penalty of perjury that this Monthly Operating Report, and any
attachments thereto are true, accurate and correct to the best of my knowledge and belief.

      Date:       l o /0 I I 9
                     r     '




United States Trustee-District of Idaho                                                                            UST-2
                                                                                                            December 2017
           CHAPTER 11 MONTHLY OPERATING REPORT-COMPARATIVE INCOME STATEMENT
                                   (Non-Business Debtor)

Case No. 19-01069-JMM                               Report Month/Year _ _ _s_.eP_·-1_9_ _--1
Debtor   WILLIAM & AMY DEMPSEY


                                                           Current                            Total
                                                           Month                           Post-Petition

CASH INCOME r             See attached Q.ui~-kBooks report
        NetW

              ~=l~t~  I
              Post-Fi
              Other:
              Other:

TOTAL CASH         IN·r                                                                                      0

CASH EXPENSE




                                                                                                         6
        Auto         d
        Dome::

              ~~~~
                                                                                                         F=
              Other[
              Perso1
              Rent [
              ProfesI                                                                                    I
              USTC•
                     I
              Other:
                      1

              Other: I

TOTAL CASH         E>I                                                                                       0

NET CASH INco:                                                                                               0
                      I
                                                                     ~--   ------   - --·-- --- ________ J




                                                                                                      UST-28
                                                                                                 Non-Business
United States Trustee-District of Idaho                                                         December 2017
5:45 PM                                   William and Amy Dempsey
10/05/19                                       Profit & Loss
Accrual Basis                                September 18 - 30, 2019

                                                                       Sep 18 - 30, 19
                  Income
                     4000 ·Wages
                       4002 · Wages - Bill                                 5,133.26
                       4004 · Wages - Amy                                  5,637.51

                     Total 4000 · Wages                                           10,770.77

                  Total Income                                                    10,770.77

                  Expense
                    5000 · Groceries                                                  645.57
                    5010 ·Home Repairs and Maintenance                                112.00
                    5020 · Kids School and Recreation                                 494.98
                    5024 · Internet                                                    80.00
                    5026 ·Cable                                                        75.97
                    5028 · Hair and Beauty Care                                       178.00
                    5029 · Drycleaning                                                 60.30
                    5032 · Prescriptions                                               35.02
                    5036 · Gas and Parking                                             48.80
                    5037 · Miscellaneous                                               14.90
                    5038 ·Meals                                                        38.06
                    5039 · Entertainment                                              165.98

                  Total Expense                                                    1,949.58

                Net Income                                                         8,821.19




                                                                                               Page 1
                                  CHAPTER 11 MONTHLY OPERATING REPORT-
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT


Case No. 19-01069-JMM                                                 Report Month/Year ___S::...e::..110:....--'-19'----1
Debtor        WILLIAM & AMY DEMPSEY


                                                                               Current                    Total
SUMMARY                                                                        Month                   Post-Petition

Beginning cash balance, per Debtor's books (all acccounts)             $                    0     $

Total cash receipts                                                             51,825.45
(from UST-2C continuation sheets)

Total cash disbursements                                                        19,483.051
from (UST-2C continuation sheets)

Net cash flow                                                          $        32,342.40                              0
(Total cash receipts less total cash disbursements)

Ending cash balance, per Debtor's books (all accounts)                 $        32,342.40         $                    0

Attach   a UST-2C continuation sheet for each bank account and for any petty cash account.




                                                                                                               UST-2C
United States Trustee-District of Idaho                                                                  December 2017
                          CHAPTER 11 MONTHLY OPERATING REPORT-
                CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                    Report MonthNear _ _ _S_e..__
                                                                                                   p-1_9_ _            --1

Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as ind icated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                         991



Beginning cash balance, per Debtor's books                                 $
                                                                               ------
Add :         Transfers in from other estate bank accounts                         10,600.00
              Cash receipts deposited to this account

Subtract:     Transfers out to other estate bank accounts
              Cash disbursements from this account                                  1,250.05

Adjustments, if any (explain)

Net cash flow                                                              $        9 ,349.95
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                    $        9 ,349.95
                                                                               ======
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                               Yes       No

            • Detailed list of receipts and disbursements
            • Bank statement
            • Bank reconcilation




                                                                                                                 UST-2C
                                                                                                      Continuation Sheet
United States Trustee-District of Idaho                                                                 December 201 7
5:24 PM                               William and Amy Dempsey
10/05/19                             Reconciliation Summary
                  1000 ·WA Trust Household Acct-0991, Period Ending 09/30/2019

                                                                     Sep 30, 19
           Beginning Balance                                                          0.00
                Cleared Transactions
                   Checks and Payments - 23 items             -1,135.97
                   Deposits and Credits - 3 items             10,600.00

                Total Cleared Transactions                             9,464.03
           Cleared Balance                                                        9,464.03

                Uncleared Transactions
                  Checks and Payments - 1 item                   -114.08

                Total Uncleared Transactions                            -114.08

           Register Balance as of 09/30/2019                                      9,349.95

                New Transactions
                  Checks and Payments - 26 items                -3,576.91
                  Deposits and Credits - 2 items                    54.90

                Total New Transactions                                -3,522.01

           Ending Balance                                                         5,827.94




                                                                                             Page 1
5:25 PM                                                William and Amy Dempsey
10/05/19                                                Reconciliation Detail
                                  1000 · WA Trust Household Acct-0991, Period Ending 09/30/2019

                     Type                Date          Num           Name             Cir   Amount          Balance
           Beginning Balance                                                                                          0.00
                 Cleared Transactions
                    Checks and Payments - 23 items
           Check                09/20/2019      Debit                 D1              x          -100.00          -100.00
           Check                09/20/2019      Debit        Electric Chair           x           -30.00          -130.00
           Check                09/20/2019      Debit        Chick-fil-a              x           -16.64          -146.64
           Check                09/21/2019      Debit        M&WMarkets               x           -88.32          -234.96
           Check                09/23/2019      Auto         Sparklight               x           -80.00          -314.96
           Check                09/23/2019      Auto         Hulu                     x           -75.97          -390.93
           Check                09/23/2019      Auto         MSB Boise                x           -32.49          -423.42
           Check                09/23/2019      Auto         MSB Boi~<>               x           -32.49          -455.91
           Check                09/24/2019      Debit        R1      A1               x          -148.00          -603.91
           Check                09/24/2019      Debit        Hayden Beverage          x          -126.47          -730.38
           Check                09/24/2019      Debit        Shell                    x           -48.80          -779.18
           Check                09/24/2019      Auto         Netflix                  x           -15.99          -795.17
           Check                09/25/2019      Auto         c      D                 x           -50.00          -845.17
           Check                09/26/2019      Auto         Westco Drycleaning       x           -60.30          -905.47
           Check                09/26/2019      Debit        RiteAid                  x           -35.02          -940.49
           Check                09/26/2019      Debit        RiteAid                  x           -20.12          -960.61
           Check                09/27/2019      Debit        Other                    x           -14.63          -975.24
           Check                09/27/2019      Debit        Other                    x            -6.79          -982.03
           Check                09/27/2019      Auto         ITL•nPc;                 x            -0.99          -983.02
           Check                09/28/2019      Auto         L       1D               x           -50.00        -1,033.02
           Check                09/28/2019      Debit        Other                    x           -40.00        -1,073.02
           Check                09/28/2019      Debit        Other                    x           -14.90        -1,087.92
           Check                09/29/2019      Debit        M&WMarkets               x           -48.05        -1, 135.97

                      Total Checks and Payments                                                -1, 135.97       -1, 135.97

                      Deposits and Credits - 3 items
           Check                  09/19/2019                 Washington Trust B ...   x         3,500.00        3,500.00
           Deposit                09/20/2019                                          x           100.00        3,600.00
           Deposit                09/30/2019                                          x         7,000.00       10,600.00

                      Total Deposits and Credits                                               10,600.00       10,600.00

                 Total Cleared Transactions                                                     9,464.03        9,464.03

           Cleared Balance                                                                      9,464.03        9,464.03

                Uncleared Transactions
                  Checks and Payments - 1 item
           Check               09/30/2019     Debit          M&WMarkets                          -114.08         -114.08

                     Total Checks and Payments                                                   -114.08         -114.08

                 Total Uncleared Transactions                                                    -114.08         -114.08

           Register Balance as of 09/30/2019                                                    9,349.95        9,349.95

                 New Transactions
                   Checks and Payments - 26 items
           Check                10/01/2019     103           Montevideo Homeo ...                -600.00          -600.00
           Check                10/01/2019     Auto          Permagreen                          -335.59          -935.59
           Check                10/01/2019     Auto          c      D•                           -200.00        -1,135.59
           Check                10/01/2019     Auto          E~ Tours                            -123.00        -1,258.59
           Check                10/01/2019     Auto          l         D                          -82.00        -1,340.59
           Check                10/01/2019     102           Other                                -43.59        -1,384.18
           Check                10/01/2019     Debit         RiteAid                              -21.73        -1,405.91
           Check                10/01/2019     Debit         Mister Car Wash                        -7.00       -1,412.91
           Check                10/02/2019     104           R         R                         -112.00        -1,524.91
           Check                10/02/2019     Auto          M::>B l::loise                       -32.49        -1,557.40
           Check                10/02/2019     Debit         Jimmy Johns                          -23.51        -1,580.91
           Check                10/03/2019     Auto          Suez Wa!P.r lrlaho                  -629.51        -2,210.42
           Check                10/03/2019     105           s         M                         -300.00        -2,510.42
           Check                10/03/2019     Debit         Tap House                            -38.00        -2,548.42
           Check                10/03/2019     Auto          Vu du                                  -7.41       -2,555.83
           Check                10/03/2019     Debit         Other                                  -7.00       -2,562.83
           Check                10/04/2019     Auto          AT&T                                -428.78        -2,991.61
           Check                10/04/2019     Debit         Eureka                               -33.00        -3,024.61
           Check                10/04/2019     Auto          Amazon                               -31.41        -3,056.02
                                                                                                                             Page 1
5:25 PM                                                William and Amy Dempsey
10/05/19                                                Reconciliation Detail
                                  1000 · WA Trust Household Acct-0991, Period Ending 09/30/2019

                     Type               Date           Num           Name              Cir   Amount           Balance
           Check                    10/04/2019     Auto      Diamond Heating & ...                 -28.00         -3,084.02
           Check                    10/04/2019     Auto      Vudu                                  -21.19         -3, 105.21
           Check                    10/04/2019     Auto      Amazon                                -18.12         -3,123.33
           Check                    10/05/2019     Auto      Farm Bureau                          -204.08         -3,327.41
           Check                    10/05/2019     Debit     M&WMarkets                            -60.93         -3,388.34
           Check                    10/07/2019     Auto      lntermountain Gas C ...               -16.08         -3,404.42
           Check                    10/15/2019     Auto      Idaho Power                          -172.49         -3,576.91

                      Total Checks and Payments                                                 -3,576.91         -3,576.91

                      Deposits and Credits - 2 items
           Deposit                 10/02/2019                                                         14.90             14.90
           Deposit                 10/03/2019                                                         40.00             54.90

                      Total Deposits and Credits                                                      54.90             54.90

                Total New Transactions                                                          -3,522.01         -3,522.01

           Ending Balance                                                                        5,827.94         5,827.94




                                                                                                                                Page 2
                                                                                                Statement of Account

          llli Washington Trust Bank
                    P.O. Box 2127, Spokane, WA 99210-2127
                    800.788.4578 I watrust.com




                      WILLIAM E DEMPSEY
                      AMY D DEMPSEY
                      DEBTOR IN POSSESSION #1901069
                      1720 E SENDERO LN
                      BOISE ID 83712-6628




          1111 Thank                                               you
                           for being a valued Washington Trust Bank client.



       SUMMARY OF ACCOUNTS


       Product Name                                                Account Number                          Ending Balance
       SIMPLICITY CHECKING                                                991                                    $9,464.03



       CHECKING ACCOUNTS


       SIMPLICITY CHECKING                                                                         Account#            991

       Beginning Balance                                          $0.00   Average Ledger                         $3,610.78
       + Deposits/Credits (3)                               $10,600.00    Average Collected                      $3,610.78
       - Checks/Debits (24)                                  $1, 135.97
       - Service Charge                                           $0.00
       + Interest Paid                                            $0.00
       Ending Balance                                        $9,464.03


       Activity in Date Order
       Date           Description                                                             Additions       Subtractions
       9/19           Trsf from SIMPCKG             1015 Confirmation number                   3,500.00

       9/20           Trsf from Checking            787 Confirmation number                      100.00




3455    rev 09-17
                                                                    Statement of Account

   HH Washington Trust Bank
        P.O. Box 2127, Spokane, W A 99 210-2127                 Statement End
        (800) 788-4578   I wat r ust.co m
                                                                                              12
                                                                        Page               2 of 4


                                                                                o ·®          You
                                                                                              ~



Activity in Date Order
Date      Description                                           Additions         Subtractions
9/20      Transf to Checking      _787 Confirmation number                              100.00
          920190845
9/23      M & W MARKE 1835 WARM SPRINGS POS DEB 1241                                        88.32
          09/21 /19 83671300 BOISE        ID C#6189
9/23      CHICK-FIL-A BOISE         ID C#6171 DBT CRD 1258                                  16.64
          09/20/19 4 7264 768
9/23      THE ELECTRI BOISE           ID C#6171 DBT CRD 0000                                30.00
          09/20/19 47547875
9/24      NEWWAVSPRKL 877-6922253 AZ C#6171 DBT CRD                                         80.00
          1007 09/23/19 44322560
9/24      NETFLIX COM NETFLIX COM POS DEB 1015 09/24/1 9                                    15.99
          10210814 LOS GATOS         CA C#6171
9/24      HLU*Hulu 11 HULU.COM/BILL CA C#6171 DBT CRD                                       75.97
          1000 09/23/19 40491585
9/25      SHELL SERVI SHELL POS DEB 1935 09/24/19                                           48.80
          99667600 MERIDIAN       ID C#6171
9/25      MSB BOISE C heavenerschoo ID C#6189 DBT CRD                                       32.49
          1105 09/23/19 79016109
9/25      MSB BOISE C heavenerschoo ID C#6189 DBT CRD                                       32.49
          2048 09/24/19 64813626
9/25      HAYDEN BEVE BOISE            ID C#6171 DBT CRD 1654                              126.47
          09/24/19 88971884
9/25      SQ *I           3oise    ID C#6189 DBT CRD 1750                                  148.00
          09/24/19 22373018
9/25      Transf to Checking       761 Boise High Homecoming                                50.00
          Confirmation number 925192114
9/27      RITE AID ST BOISE         ID C#6171 DBT CRD 1624                                  20.12
          09/26/19 70604190
9/27      RITE AID ST BOISE         ID C#6171 DBT CRD 1620                                  35.02
          09/26/19 68430918
9/30      Trsf from SIMPCKG        1015 Household Account for     7,000.00
          Bills Confirmation number 930194730
9/30      M & W MARKE 1835 WARM SPRINGS POS DEB 1044                                        48.05
          09/29/19 31090500 BOISE         ID C#6171
9/30      DELI AT THE BOISE          ID C#6171 DBT CRD 1100                                  6.79
          09/27/19 76002174
9/30      SQ *MAIN ST BOISE          ID C#6171 DBT CRD 1409                                 14.63
          09/27/19 89571186
9/30      001 DEBTORE JERSEY CITY NJ C#6189 DBT CRD                                         14.90
          1451 09/28/19 14857358
9/30      GIRL SCOUTS 555-555-5555 ID C#6189 DBT CRD                                        15.00
          1459 09/28/19 19478794


                                                                                            FDi:
                                                                                    Statement of Account

     IHI Washington Trust Bank                                             Statement Start           September 19,2019

             P.O. Box 2127, Spokane, WA 99210-2127                            ...   ~   ;            Se(>tember 30,2019
                                 I watru>t.com
             (800) 788-4578
                                                                                    ....
                                                                           Account Number                             991
                                                                                                                       12
                                                                                            Page                    3 of 4




Activity in Date Order
Date           Description                                                   Additions                     Subtractions
9/30           GIRLSCOUTSU 800-478-7248 NY C#6189 DST CRD                                                           25.00
               1458 09/28/19 19322962
9/30           APL *ITUNES. 866-712-7753 CA C#6171 DST CRD                                                             .99
               0137 09/28/19 38510391
9/30           Transf to Checking     787 Confirmation number                                                       50.00
               930190703


Checks Posted

Check No                   Date                  Amount
2506                       9/26                    60.30
•Denotes gap in check sequence                                                                     Total Checks   =$60.30

Daily Balance Information

Date                              Balance            Date       Balance      Date                                 Balance
9/19                              3,500.00           9/24       3,193.08     9127                                 2,639.39
9/20                              3,500.00           9125       2,754.83     9/30                                 9,464.03
9/23                              3,365.04           9/26       2,694.53
                          CHAPTER 11 MONTHLY OPERATING REPORT -
                CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                    Report MonthNear ___S_e......p_-_19_ _-1
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:               Washington Trust Bank
Account number:                         1007


Beginning cash balance, per Debtor's books                                $
                                                                              ------
Add:          Transfers in from other estate bank accounts                         7,533.00
              Cash receipts deposited to this account

Subtract:     Transfers out to other estate bank accounts
              Cash disbursements from this account

Adjustments, if any (explain)

Net cash flow                                                             $     7,533.00
(receipts and transfers in less disbursements and transfers out)              ------
Ending cash balance, per Debtor's books                                   $        7,533.00
(beginning balance plus net cash flow)
                                                                              ======


Does this CONTINUATION SHEET include the following supporting documents?                              Yes       No

            • Detailed list of receipts and disbursements
            • Bank statement
            • Bank reconcilation




                                                                                                                UST-2C
                                                                                                     Continuation Sheet
United States Trustee-District of Idaho                                                                December 2017
5:26 PM                               William and Amy Dempsey
10/05/19                             Reconciliation Summary
                  1002 ·WA Trust Hsehold Savings-1007, Period Ending 09/30/2019

                                                                    Sep 30, 19
           Beginning Balance                                                         0.00
                Cleared Transactions
                   Deposits and Credits - 1 item               7,533.00

                Total Cleared Transactions                           7,533.00

           Cleared Balance                                                       7,533.00
           Register Balance as of 09/30/2019                                     7,533.00

           Ending Balance                                                        7,533.00




                                                                                            Page 1
5:27 PM                                            William and Amy Dempsey
10/05/19                                            Reconciliation Detail
                               1002 ·WA Trust Hsehold Savings-1007, Period Ending 09/30/2019

                  Type                Date         Num           Name            Cir   Amount         Balance
           Beginning Balance                                                                                    0.00
                Cleared Transactions
                   Deposits and Credits - 1 item
           Check               09/19/2019                Washington Trust B...   x         7,533.00       7,533.00

                   Total Deposits and Credits                                              7,533.00       7,533.00

                 Total Cleared Transactions                                                7,533.00       7,533.00

           Cleared Balance                                                                 7,533.00       7,533.00

           Register Balance as of 09/30/2019                                               7,533.00       7,533.00

           Ending Balance                                                                  7,533.00       7,533.00




                                                                                                                       Page 1
                                                                                                 Statement of Account

              llli Washington Trust Bank
                      P.O. Box 2127, Spokane, WA 99210-2127
                      800.788.4578 I watrust.com




                        WILLIAM E DEMPSEY
                        AMY D DEMPSEY
                        DEBTOR IN POSSESSION #19-01069
                        1720 E SENDERO LN
                        BOISE ID 83712-6628




              1111 Thank                                            you
                             for being a valued Washington Trust Bank client.



       SUMMARY OF ACCOUNTS


       Product Name                                                Account Number                           Ending Balance
       SIMPLICITY CHECKING                                               1007                                     $7,533.00



       CHECKING ACCOUNTS


       SIMPLICITY CHECKING                                                                          Account#            1007

       Beginning Balance                                          $0.00    Average Ledger                         $7,533.00
       + Deposits/Credits (1)                                 $7,533.00    Average Collected                      $7,533.00
       - Checks/Debits (0)                                        $0.00
       - SeNice Charge                                            $0.00
       + Interest Paid                                            $0.00
       Ending Balance                                         $7,533.00


       Activity in Date Order
       Date             Description                                                            Additions       Subtractions
       9/19             Trsf from SIMPCKG             1015 Confirmation number                  7,533.00
                        919190999




3455    rev   09-17
                                                Statement of Account

   HH Washington Trust Bank
        P.O. Box 2127, Spokane, WA 99210-2127
        (800) 788-4578 I watru>t.com




Daily Balance Information
Date                     Balance
9/19                     7,533.00
                          CHAPTER 11 MONTHLY OPERATING REPORT-
                CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                    Report Month/Year - - - -Sep-19
                                                                                                  -'-----I
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:               Washington Trust Bank
Account number:                          1015


Beginning cash balance, per Debtor's books                                $
                                                                              ------
Add:          Transfers in from other estate bank accounts
              Cash receipts deposited to this account                             33,692.45

Subtract:     Transfers out to other estate bank accounts                         18,033.00
              Cash disbursements from this account                                   200.00

Adjustments, if any (explain)

Net cash flow                                                             $      15,459.45
(receipts and transfers in less disbursements and transfers out)
                                                                              --------
Ending cash balance, per Debtor's books                                   $       15,459.45
{beginning balance plus net cash flow)
                                                                              ========


Does this CONTINUATION SHEET include the following supporting documents?                              Yes       No

            • Detailed list of receipts and disbursements
            • Bank statement
            • Bank reconcilation




                                                                                                                UST-2C
                                                                                                     Continuation Sheet
United States Trustee-District of Idaho                                                                December 2017
5:36 PM                               William and Amy Dempsey
10/05/19                             Reconciliation Summary
                 1004 ·WA Trust Account for Debt-1015, Period Ending 09/30/2019

                                                                   Sep30,19
           Beginning Balance                                                         0.00
                Cleared Transactions
                   Checks and Payments - 5 items             -18,233.00
                   Deposits and Credits - 4 items             33,692.45

                Total Cleared Transactions                          15,459.45

           Cleared Balance                                                      15,459.45

           Register Balance as of 09/30/2019                                    15,459.45

           Ending Balance                                                       15,459.45




                                                                                            Page 1
5:37 PM                                               William and Amy Dempsey
10/05/19                                               Reconciliation Detail
                               1004 ·WA Trust Account for Debt-1015, Period Ending 09/30/2019

                  Type                Date            Num           Name              Cir   Amount         Balance
           Beginning Balance                                                                                         0.00
                Cleared Transactions
                   Checks and Payments - 5 items
           Check               09/19/2019      Auto         Washington Trust B.. .    x        -7,533.00       -7,533.00
           Check               09/19/2019      Auto         Washirigton Trust B.. .   x        -3,500.00      -11,033.00
           Check               09/19/2019      Auto         L       C                 x          -100.00      -11, 133.00
           Check               09/19/2019      Auto         c_ .... D                 x          -100.00      -11,233.00
           Deposit             09/30/2019                   Washington 1 rust B...    x        -7,000.00      -18,233.00

                    Total Checks and Payments                                                 -18,233.00      -18,233.00

                    Deposits and Credits - 4 items
           General Journal       09/19/2019       1                                   x         9,596.10       9,596.10
           General Journal       09/19/2019       1                                   x        13,087.42      22,683.52
           Deposit              09/30/2019                                            x         5,292.52      27,976.04
           Deposit              09/30/2019                                            x         5,716.41      33,692.45

                    Total Deposits and Credits                                                 33,692.45      33,692.45

                 Total Cleared Transactions                                                    15,459.45      15,459.45

           Cleared Balance                                                                     15,459.45      15,459.45

           Register Balance as of 09/30/2019                                                   15,459.45      15,459.45

           Ending Balance                                                                      15,459.45      15,459.45




                                                                                                                            Page 1
                                                                                                Statement of Account

          llH Washington Trust Bank
                    P.O. Box 2127, Spokane, WA 99210-2127
                    800.788.4578 I watrust.com




                      WILLIAM E DEMPSEY
                      AMY D DEMPSEY
                      DEBTOR IN POSSESSION #19-01069
                      1720 E SENDERO LN
                      BOISE ID 83712-6628




           1111 Thank                                              you
                           for being a valued Washington Trust Bank client.



       SUMMARY OF ACCOUNTS


       Product Name                                               Account Number                           Ending Balance
       SIMPLICITY CHECKING                                              1015                                    $15,459.45



       CHECKING ACCOUNTS


       SIMPLICITY CHECKING                                                                         Accountt            1015

       Beginning Balance                                         $0.00    Average Ledger                       $11,784.59
       + Deposits/Credits (4)                               $33,692.45    Average Collected                    $10,702.31
       - Checks/Debits (5)                                  $18,233.00
       - Service Charge                                          $0.00
       + Interest Paid                                           $0.00
       Ending Balance                                       $15,459.45


       Activity in Date Order
       Date           Description                                                             Additions       Subtractions
       9/19           DEPOSIT                                                                  9,596.10
       9/19           DEPOSIT                                                                 13,087.42
       9/19           Transf to Checking            761 Confirmation number                                            100.00
                      919190990




3455    rev 09-17
                                                                           Statement of Account

   HH Washington Trust Bank                                           Statement Start   tember 19,2019

        P.O. Box 2127, Spokane, WA 99210"2127                         Statement End     t tember   30,2019
        (800) 788-4578 I watrust.com
                                                                                                    -015
                                                                                                      -
                                                                                                        12
                                                                               Page                  2 of 3




Activity in Date Order
Date      Description                                                  Additions           Subtractions
9/19      Transf to Checking       787 Confirmation number                                       100.00
          919190991
9/19      Transf to SIMPCKG        0991 Confirmation number                                        3,500.00
          919190995
9/19      Transf to SIMPCKG        1007 Confirmation number                                        7,533.00
          919190999
9/30      EDIPYMENTS Cliftonlarso-OSV William Dempsey                    5,292.52
          001DYF PPD
9/30      EDIPYMENTS Cliftonlarso-OSV Amy Dempsey 001 Dgn                5,716.41
          PPD
9/30      Transf to SIMPCKG        0991 Household Account for                                      7,000.00
          Bills Confirmation number 930194 730


Daily Balance Information
Date                     Balance                Date       Balance
9/19                    11,450.52               9/30      15,459.45
                   CHAPTER 11 MONTHLY OPERATING REPORT- SUPPLEMENTAL INFORMATION

Case No.                          19-01069-JMM                                           Report MonthNear_S_e~'P_·-1_9_ _ _ _- 1
Debtor                            WILLIAM & AMY DEMPSEY



Reconciliation of Unpaid Post-Petition Taxes
                                               1                         2                         3                            4

                                     Unpaid post-petition       Post-petition taxes        Post-petition tax           Unpaid post-petition
                                      taxes from prior       accrued this month (new     payments made this          taxes at end of reporting
           Tvoe of tax                reporting month              obligations)            reportino month              month (col. 1+2-3)
Federal
Employee income tax withheld                                                                                                                 0
Employee FICA taxes withheld                                                                                                                 0
Employer FICA taxes                                                                                                                          0
Unemployment taxes                                                                                                                           0
Other:                                                                                                                                       0
State
Sales, use & excise taxes                                                                                                                    0
Unemolovment taxes                                                                                                                           0
Other:                                                                                                                                       0
Local
Personal property taxes                                                                                                                      0
Real property taxes                                                                                                                          0
Other:                                                                                                                                       0
                                                                             Total unpaid post-petition taxes                                0



Payments to Attorneys and Other Professionals (requires court approval)

                                                                                                                     Balance unpaid at end of
       Professional's name            Type of services       Amount paid this month     Date of court approval        month, net of retainer




Payments to Principals of Debtor and Other Insiders                  (includes officers, directors, shareholders, partners, members,
relatives, etc.)
                                       Position with or                                    Purpose of payment (e.g., wages or salary,
          Payee's name              relationship to Debtor   Amount paid this month        expense reimbursement, loan repayment,




Insurance Coverage Summary
                                                                                                                      Premium paid through
        Type of insurance             Insurance carrier        Amount of coverage        Policy expiration date              date
Workers' compensation
General liability                 Farm    Bureau                        500,000.00                        81512020                     Oct-19
Property (fire, theft, etc.)      Farm    Bureau             Replacement Cost                             8/5/2020                     Oct-19
Vehicle                           Farm    Bureau             Replacement Cost                             81512020                     Oct-19
Excess Liability                  Farm    Bureau                      1,000,000.00                        8/5/2020                     Oct-19
Residence                         Farm    Bureau             Replacement Cost                             8/5/2020                   81512020
If any policies were renewed or replaaced during reporting period, attach new certificate of insurance.

                                                                                                                                     UST-2D
                                                                                                                                  Page 1 of 2
United States Trustee-District of Idaho                                                                                        December 2017
                  CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.                     19-01069-JMM                                                                             ~o_-1_9_ _ _--1
                                                                                                Report Month/Year_S_e......
Debtor                       WILLIAM & AMY DEMPSEY



Accounts Receivable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days          61 to 90 days         Over 90 days         Total at month end
Pre-petition receivables                                                                                                                      0
Post-petition receivables                                                                                                                     0
Total                                             0                     0                     0                      0                        0



Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                30 days or less        31to60 days            61 to 90 days         Over 90 days         Total at month end
Trade Payables                                                                                                                                0
Other Payables                                                                                                                                0
Total                                             0                    0                      0                      0                        0



Personnel Changes                                                                                      Full-time             Part-time
Number of employees at beginning of month
Number of employees at end of month



Other Information
                                                                                                         Yes                    No
Payment of Pre-Petition Debts
Did Debtor pay any unsecured pre-petition debts during the reporting month? If yes, attach a
detailed explanation including the payee, amount paid, and date of coutt approval.
Sale of Assets
Did Debtor, or another party on behalf of Debtor, sell, transfer, or otherwise dispose of any
assets outside of the ordinary course of Debtor's business during the reporting month? If
yes, attach a repott of sale or settlement statement, or detailed explanation including
description of asset sold, purchase, sale price, net proceeds received, and date of coutt
approval.
Post-Petition Financing
Did Debtor borrow any money outside of the ordinary course of business during the reporting
month? If yes, attach a detailed explanation including the name of the lender, the amount
borrowed, and the date of coutt approval.



Narrative
Provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the coutt during the
repotting period; any unusual or non-recurring accounting transactions that are repotted in the financial statements; any
significant changes in the financial condition of the debtor; and any progress made toward confirmation of a plan during the month.




                                                                                                                                      UST-2D
United States Trustee-District of Idaho                                                                                            Page 2 of 2
                                                                                                                                December 2017
